PER CURIAM
This is an original proceeding in which petitioner challenges the ballot title for a proposed initiative measure. Petitioner is an elector who, in a timely manner, submitted written comments about the Attorney General’s draft ballot title, pursuant to ORS 250.067(1). Accordingly, petitioner is entitled to seek a different title in this court, ORS 250.085(2). We have considered each of petitioner’s arguments concerning the Attorney General’s ballot title. We conclude that none demonstrates a failure on the part of the Attorney General to comply substantially with the requirements of ORS 250.035. See ORS 250.085(5) (establishing that formula as this court’s standard of review). We therefore certify the following ballot title:
AMENDS CONSTITUTION: GOVERNMENT, PRIVATE ENTITIES CANNOT DISCRIMINATE AMONG HEALTH CARE PROVIDER CATEGORIES
RESULT OF “YES” VOTE: “Yes” vote forbids government and private entities from discriminating among categories of health care providers.
RESULT OF “NO” VOTE: “No” vote leaves Constitution silent on private and government discrimination among health care provider categories.
SUMMARY: Amends Oregon Constitution. Forbids laws that restrain any person’s choice to receive health care from any category of health care provider working within provider’s scope of practice established by law. Forbids state agencies, local governments, private entities from discriminating among categories of health care providers rendering the same or similar services within their scope of practice. Defines “health care provider.” Allows entities to control health care costs if entities do not violate measure. Does not apply to health care services for inmates in correctional institutions.
Ballot title certified. This decision shall become effective in accordance with ORAP 11.30(9).